DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 discloses “the two-step” which has not been properly identified, furthermore in looking at the rest of the claims, it appears that “the two-step” was added as a mistake on claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200359392-A1 to Zhu in view of US 20130258882 A1 to Dinan.

Regarding claim 1 Zhu teaches a method of wireless communication comprising: receiving, by a first wireless communication device from a second wireless communication device, a plurality of transmit opportunities in a shared channel (P. 17, discloses a method of wireless communication receiving a first wireless communication device described as access point (AP) from a second device Station (STA) a plurality of transmit opportunities in a shared channel described as transmitting multiple spatial streams to multiple receiving wireless stations during a multi-user transmit opportunity over a wireless communication medium); determining, by the first wireless communication device, whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities (P.38-42, discloses determining by the first wireless communication device described as AP whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities described as the initiation of the multiple transmit opportunities when the EDCA rules permit given the conditions of backoff timer has counted down to zero, priority of access category (AC) and it has data to transmit); and triggering, by the first wireless communication device, a timer in response to: successfully transmitting a random access message during the transmit opportunity (P.21, discloses triggering by the first wireless communication device described as AP a timer in response to successfully transmitting a random access message during the transmit opportunity described as NAV for specific access category and the device won’t be able to transmit until the NAV is down to zero), but does not teach...or failing to 

Dinan teaches or failing to successfully transmit the random access message during any of the plurality of transmit opportunities (P.192, discloses failing to successfully transmit the random access message during any of the plurality of transmit opportunities described as triggering a timer described as backoff timer when if no random access response is received within the random access response window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu by incorporating the teachings of Dinan because the method and apparatus allows for the control message configuring a plurality of groups with reference to quality of transmission for each secondary cell transmitting uplink signals (Dinan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Zhu teaches an apparatus comprising: a transceiver configured to receive, from a wireless communication device, a plurality of transmit opportunities in a shared channel (P.76 discloses a transmitter/receiver configured as disclosed in P. 17. discloses a method of wireless communication receiving a first wireless communication device described as access point (AP) from a second device Station (STA) a plurality of transmit opportunities in a shared channel described as transmitting multiple spatial streams to multiple receiving wireless 

Dinan teaches... or failing to successfully transmit  the  random  access message during any of the plurality of transmit opportunities (P.192, discloses failing to successfully transmit the random access message during any of the plurality of transmit opportunities described as triggering a timer described as backoff timer when if no random access response is received within the random access response window).



Regarding claim 17 Zhu teaches a non-transitory computer-readable medium having program code recorded thereon, the program code comprising (P.76, discloses the implementation of the disclosed program implemented in a non-transitory computer readable medium implemented as code also described as microcode ): code for causing a first wireless communication device to receive, from a second wireless communication device, a plurality of transmit opportunities in a shared channel (P. 17, discloses a method of wireless communication receiving a first wireless communication device described as access point (AP) from a second device Station (STA) a plurality of transmit opportunities in a shared channel described as transmitting multiple spatial streams to multiple receiving wireless stations during a multi-user transmit opportunity over a wireless communication medium; code for causing the first wireless communication device to determine whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities (P.38-42, discloses determining by the first wireless communication device described as AP whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities described as the initiation of the multiple transmit opportunities when the EDCA 

Dinan teaches or failing to successfully transmit the random access message during any of the plurality of transmit opportunities (P.192, discloses failing to successfully transmit the random access message during any of the plurality of transmit opportunities described as triggering a timer described as backoff timer when if no random access response is received within the random access response window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu by incorporating the teachings of Dinan because the method and apparatus allows for the control message configuring a plurality of groups with reference to quality of transmission for each secondary cell transmitting uplink signals (Dinan, Abs). The motivation is that by applying a well-known standard or 

Regarding claim 24 Zhu teaches an apparatus comprising: means receiving, from a wireless communication device, a plurality of transmit opportunities in a shared channel(P. 17, discloses a wireless communication receiving a first wireless communication device described as access point (AP) from a second device Station (STA) a plurality of transmit opportunities in a shared channel described as transmitting multiple spatial streams to multiple receiving wireless stations during a multi-user transmit opportunity over a wireless communication medium; means for determining whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities (P.38-42, discloses determining by the first wireless communication device described as AP whether the shared channel is in use prior to a transmit opportunity from among the plurality of transmit opportunities described as the initiation of the multiple transmit opportunities when the EDCA rules permit given the conditions of backoff timer has counted down to zero, priority of access category (AC) and it has data to transmit); and means for triggering a timer in response to: successfully transmitting a random access message during the transmit opportunity  (P.21, discloses triggering by the first wireless communication device described as AP a timer in response to successfully transmitting a random access message during the transmit opportunity described as NAV for specific access category and the device won’t be able to transmit until the NAV is down to zero), but does not teach...or failing to successfully transmit the random access message during any of the plurality of transmit opportunities.

Dinan teaches... or failing to successfully transmit the random access message during any of the plurality of transmit opportunities (P.192, discloses failing to successfully transmit the random access message during any of the plurality of transmit opportunities described as triggering a timer described as backoff timer when if no random access response is received within the random access response window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu by incorporating the teachings of Dinan because the method and apparatus allows for the control message configuring a plurality of groups with reference to quality of transmission for each secondary cell transmitting uplink signals (Dinan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 2-4, 10, 12, 18-20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200359392-A1 to Zhu and US 20130258882 A1 to Dinan in view of US 20120082107 A1 to Ou.

Regarding claim 2 Zhu and Dinan teach the method of claim 1, but does not teach...further comprising: restarting, by the first wireless communication device, a random access procedure in response to the timer expiring before the first wireless communication 

Ou teaches... further comprising: restarting, by the first wireless communication device, a random access procedure in response to the timer expiring before the first wireless communication device receives an instruction from the second wireless communication device during a period of the timer (P. 51, Lns. 1-5, discloses restarting by the first device (AP) a RA procedure described as the deactivation timer in response to the timer expiring before the first communication device receives an instruction from the second wireless communication device during a period of the timer described as STA sending a message via the PDCCH order to the cell.  The deactivation timer for a SCell may be restarted by the UE when a preamble is transmitted using a physical RA channel (PRACH)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Ou because the method and apparatus allows for the initiation of a Random Access procedure while that does not get deactivated unless there is no traffic or the resources are not available (Ou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Zhu, Dinan, and Ou teach the method of claim 2, Ou teaches...wherein the instruction comprises a response to the random access message (P.51, 

Regarding claim 4 Zhu, Dinan, and Ou teach the method of claim 2, Dinan teaches...wherein the instruction comprises a physical downlink control channel (PDCCH) message instructing the first wireless communication device to retransmit the random access message (Fig 6, P.48 discloses a PDCCH message described as a PDCCH order instructing the first device described UE to retransmit the random access message as it is further described in P. 63).

Regarding claim 10 Zhu and Dinan teach the apparatus of claim 9, but does not teach...wherein the processor is further configured to: restart the two-step random access procedure in response to the timer expiring before the apparatus receives an instruction from the wireless communication device during a period of the timer.

Ou teaches... wherein the processor is further configured to: restart the two-step random access procedure in response to the timer expiring before the apparatus receives an instruction from the wireless communication  device during a period of the timer (P. 51, Lns. 1-5, discloses restarting by the first device (AP) a RA procedure described as the deactivation timer in response to the timer expiring before the first communication device receives an instruction from the second wireless communication device during a period of the timer described as STA 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Ou because the method and apparatus allows for the initiation of a Random Access procedure while that does not get deactivated unless there is no traffic or the resources are not available (Ou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Zhu, Dinan and Ou teach the apparatus of claim 10, Ou teaches...wherein the instruction comprises a response to the random access message (P.51, Lns. 5-8, discloses the instructions comprises a response to the random access message described as the preamble within the random access procedure).

Regarding claim 12 Zhu, Dinan, and Ou teach the apparatus of claim 10, Dinan teaches...wherein the instruction comprises a physical downlink control channel (PDCCH) message instructing the apparatus to retransmit the random access message (Fig 6, P.48 discloses a PDCCH message described as a PDCCH order instructing the first device described UE to retransmit the random access message as it is further described in P. 63).

Regarding claim 18 Zhu and Dinan teach the non-transitory computer-readable medium of claim 17, further comprising: but does not teach code for causing the first wireless communication device to restart a random access procedure in response to the timer expiring before the first wireless communication device receives an instruction from the second wireless communication device during a period of the timer.

Ou teaches... code for causing the first wireless communication device to restart a random access procedure in response to the timer expiring before the first wireless communication device receives an instruction from the second wireless communication device during a period of the timer (P. 51, Lns. 1-5, discloses restarting by the first device (AP) a RA procedure described as the deactivation timer in response to the timer expiring before the first communication device receives an instruction from the second wireless communication device during a period of the timer described as STA sending a message via the PDCCH order to the cell.  The deactivation timer for a SCell may be restarted by the UE when a preamble is transmitted using a physical RA channel (PRACH)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Ou because the method and apparatus allows for the initiation of a Random Access procedure while that does not get deactivated unless there is no traffic or the resources are not available (Ou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Zhu, Dinan and Ou teach the non-transitory computer-readable medium of claim 18, Ou teaches...wherein the instruction comprises a response to the random access message (P.51, Lns. 5-8, discloses the instructions comprises a response to the random access message described as the preamble within the random access procedure).

Regarding claim 20 Zhu, Dinan, and Ou teach the non-transitory computer-readable medium of claim 18, Dinan teaches wherein the instruction comprises a physical downlink control channel (PDCCH) message instructing the first wireless communication device to retransmit the random access message (Fig 6, P.48 discloses a PDCCH message described as a PDCCH order instructing the first device described UE to retransmit the random access message as it is further described in P. 63).

Regarding claim 25 Zhu and Dinan teaches the apparatus of claim 24, but does not teach...further comprising: means for restarting a random access procedure in response to the timer expiring before the apparatus receives an instruction from the wireless communication device during a period of the timer.

Ou teaches... further comprising: means for restarting a random access procedure in response to the timer expiring before the apparatus  receives an instruction from the wireless communication  device during a period of the timer (P. 51, Lns. 1-5, discloses restarting by the first device (AP) a RA procedure described as the deactivation timer in response to the timer expiring before the first communication device receives an instruction from the second wireless 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Ou because the method and apparatus allows for the initiation of a Random Access procedure while that does not get deactivated unless there is no traffic or the resources are not available (Ou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 26 Zhu, Dinan, and Ou teach the apparatus of claim 25, wherein the instruction comprises a response to the random access message (P.51, Lns. 5-8, discloses the instructions comprises a response to the random access message described as the preamble within the random access procedure).

Regarding claim 27 Zhu, Dinan, and Ou teach the apparatus of claim 25, Dinan teach wherein the instruction comprises a physical downlink control channel (PDCCH) message instructing the apparatus to retransmit the random access message (Fig 6, P.48 discloses a PDCCH message described as a PDCCH order instructing the first device described UE to retransmit the random access message as it is further described in P. 63).

Claims 5, 13, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200359392-A1 to Zhu and US 20130258882 A1 to Dinan in view of US 20190246420 A1 to Park.

Regarding claim 5 Zhu and Dinan teach the method of claim 1, but do not teach...wherein the random access message is part of a two-step random access procedure.

Park teaches... wherein the random access message is part of a two-step random access procedure (Fig. 12, P. 136 discloses the random access message is part of a two-step random access procedure that comprises a transmission of message A and message B which are equivalent to msg1 and msg 2 transmission for random access messaging).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Park because the method and apparatus allows for the random access procedure that may be a two-step or four-step random access process so that the base station and the UE can handle contention and contention-free random access procedures (Park, Fig. 12, P. 135). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Zhu, Dinan, teach the apparatus of claim 9, but do not teach...wherein the random access message is part of a two-step random access procedure.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Park because the method and apparatus allows for the random access procedure that may be a two-step or four-step random access process so that the base station and the UE can handle contention and contention-free random access procedures (Park, Fig. 12, P. 135). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 21 Zhu and Dinan teach the non-transitory computer-readable medium of claim 17, but does not teach...wherein the random access message is part of a two-step random access procedure.

Park teaches... wherein the random access message is part of a two-step random access procedure (Fig. 12, P. 136 discloses the random access message is part of a two-step random access procedure that comprises a transmission of message A and message B which are equivalent to msg1 and msg 2 transmission for random access messaging).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Park because the method and apparatus allows for the random access procedure 

Regarding claim 28 Zhu and Dinan teach the apparatus of claim 24, but does not teach wherein the random access message is part of a two-step random access procedure.

Park teaches... wherein the random access message is part of a two-step random access procedure (Fig. 12, P. 136 discloses the random access message is part of a two-step random access procedure that comprises a transmission of message A and message B which are equivalent to msg1 and msg 2 transmission for random access messaging).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu and Dinan by incorporating the teachings of Park because the method and apparatus allows for the random access procedure that may be a two-step or four-step random access process so that the base station and the UE can handle contention and contention-free random access procedures (Park, Fig. 12, P. 135). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 6-8, 14-16, 22-23, and 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claims in discussion is the inclusion of “determining, by the first wireless communication device in response to the random access response not including an identifier of the first wireless device, whether the random access response includes an identification of a subsequent random access response pending from a second wireless communication device during the random access window” as the prior art cited and found by the examiner disclose the identification of the wireless device.  Even when blind identification is perform the following step which is an indication of a subsequent random access response pending from the second wireless is not fully disclosed.
Claims 7, 8, 15, 16, 23, and 30 depend from claims that have allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892, US-20200008240-A1 to Golitschek Edler von Elbwart that discloses random access window and random access procedures with respect to identifiers as it applies to claim 6, 14, 22, and 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476